Citation Nr: 0511566	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury to include ear problems, equilibrium dysfunction, 
hearing loss, a chin disability, headaches, dizziness and 
dental disorders.

2.  Entitlement to service connection for seizures.

3.  Entitlement to service connection for an anxiety 
disorder.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for gastritis/peptic 
ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1949 and from November 1949 to June 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought. A 
motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

In written correspondence dated in July 2003, the veteran's 
representative indicated that a pending BVA hearing request 
be cancelled. Accordingly, the request for hearing has been 
withdrawn.

The Board remanded this case in June 2004 for further 
development, and it has returned for appellate decision.






FINDINGS OF FACT

1.  Claims of ear problems, equilibrium dysfunction, hearing 
loss, a chin disability, headaches, dizziness and dental 
disorders due to a head injury were not present in service, 
and any current tempromandibular joint disorder are not 
etiologically related to service.

2.  A seizure disorder is not etiologically related to 
service.

3.  An anxiety disorder is not etiologically related to 
service.

4.  A back disability is not etiologically related to 
service.

5.  Gastritis/peptic ulcer disease is not etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Claims of ear problems, equilibrium dysfunction, hearing 
loss, a chin disability, headaches, dizziness and dental 
disorders due to a head injury was not present in service, 
and any current tempromandibular joint disorder were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004). 

2.  A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004). 

3.  An anxiety disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004). 

4.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004). 

5.  Gastritis/peptic ulcer disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The RO advised the veteran, in a letter dated in July 2004, 
what information and evidence was needed to substantiate his 
claims.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  

He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The RO 
requested that the veteran clarify the nature of the dental 
benefit sought on appeal, as requested by the Board in the 
June 2004 remand.  The record reflects that the veteran has 
not responded to the RO's request.

Finally the letter advised him what information and evidence 
would be obtained by VA, namely, medical records, employment 
records, and records from other Federal agencies.  The 
statement of the case also notified the veteran of the 
information and evidence needed to substantiate the claims.  
The January 2005 supplemental statement of the case also 
contained VA's regulation implementing the VCAA (38 C.F.R. 
§ 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran may not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error.  See 38 C.F.R. § 20.1104.  In 
this case, the Board finds that any error in not providing a 
VCAA notice letter to the veteran prior to the initial 
adjudication of his claim is harmless error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was afforded a VA examination in August 2004.  As 
will be explained in more detail below, the Board finds that 
further development is not needed in this case with respect 
to the issues on appeal because there is sufficient evidence 
to decide the claim. 

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. See 38 
C.F.R. § 3.303(b) (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests peptic ulcer 
disease or a psychosis to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  See 38 U.S.C.A. § 5107 (2002); 38 
C.F.R. § 3.102 (2004).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service records do not show treatment for or a 
diagnosis of any of the veteran's claimed disorders.  
According to the June 1955 separation examination report, no 
abnormalities were noted.  Furthermore, the veteran did not 
complain of any of these disorders.  The Board finds that the 
service medical records, as a whole, provide very negative 
evidence against this claim.

Pursuant to the Board's June 2004 remand request, VA examined 
the veteran in August 2004.  According to the report, the 
examiner noted that he had reviewed the claims file prior to 
and during the examination.  The examiner outlined a detailed 
discussion of the veteran's medical history.  Based on a 
physical examination of the veteran and a review of the 
record, the examiner diagnosed a seizure disorder, chronic 
intermittent headaches, degenerative disc disease of the low 
back, spondylosis of the lumbar spine, sensorineural hearing 
loss, vertigo, peptic ulcer disease (PUD) resolved, and an 
anxiety disorder.  The examiner specifically commented that 
it was:

Not as least as likely as not that 
diagnoses were caused by military 
service.  There was no documentation in 
[the service medical records] supporting 
the veteran's claim that he had severe 
head trauma in a jeep accident.  It was 
noted he had a chin laceration sutured 
following a bicycle accident.  It is not 
likely this injury would have 
precipitated all of the listed diagnoses.  
Being in the military would also not have 
precipitated development of PUD.   

The Board finds that this evidence is persuasive because it 
is based on a review of the veteran's medical records as well 
as an examination of the veteran.  This August 2004 VA 
examination report provides negative evidence against these 
claims. 

The veteran has submitted several letters from private 
medical providers since 1969.  Cumulatively, these private 
medical letters report that that veteran had been treated for 
complaints of stomach pains and nervousness since 1955.  None 
of these physicians, however, had diagnosed the veteran with 
an ulcer or psychiatric disorder within a year from discharge 
from service.  Instead, they indicated that they treated the 
veteran for stomach pains and ulcer-like disorders due to 
nerves.  

In October 1969, E.A.M., Jr., M.D., reported that he had 
treated the veteran for peptic ulcer-like symptoms from 1955 
to 1958, which he thought were due to anxiety or some related 
nervous disorder.  The doctor's treatment records were not 
provided.

In October 1969, L.B.M., M.D., reported that he had treated 
the veteran for ulcer-type pain in August 1957.  The veteran 
was admitted to the hospital vomiting blood in February 1963.

In October 1969, a statement from P.H.G., M.D., indicated 
that he had first treated the veteran in April 1956 with 
complaints of abdominal pain.  He next treated the veteran in 
September 1957 for "ulcer syndrome" or abdominal pain.  In 
May 1968, a gastrointestinal series had revealed 
irregularity, spasm and moderate deformity, involving the 
prepyloric portion of the stomach, pyloric canal and base of 
the duodenal cap.  

The veteran provided a statement from a former employer.  The 
employer reported that the veteran worked for him from 1955 
to 1958, but the veteran had to quit due to physical 
problems.

In January 1970, P.R.B. reported that he had filled 
prescriptions since 1955 from the veteran's physicians for a 
nervous disorder.  They had prescribed sedatives and 
tranquilizers for his nervous condition and sedatives for his 
stomach and rheumatoid arthritis of the back.

The veteran has continued to submit letters from physicians 
and medical records that essentially diagnose him with his 
current disorders.  He has provided no evidence dated during 
his years of military service, or within a year of discharge, 
showing a clear diagnosis of any of his claimed disorders.

In sum, with respect to the claims on appeal, the veteran has 
not demonstrated continuity of symptomatology sufficient to 
establish service connection under 38 C.F.R. § 3.303(b).  The 
medical evidence reflects that the veteran's current 
disorders were not diagnosed until many years after he was 
discharged from service.  There is no evidence documenting a 
jeep accident during service.  

The Board finds that the private medical opinions submitted 
by the veteran lack probative weight because they were 
written over 15 years after the treatment was reportedly 
provided.  Furthermore, the physicians did not specifically 
diagnose the veteran with peptic ulcer disease or a 
psychiatric disorder.  Instead, they used terms like ulcer-
like problems due to nervousness.  In comparison with the 
August 2004 VA examination report findings, these private 
medical records lack specificity or supporting documentation. 

The Board must find that the post-service records, as a 
whole, provide more negative evidence against this claim. 

The veteran has provided buddy statements corroborating that 
he was involved in a jeep accident during service.  For 
purposes of this decision, the Board does not dispute whether 
the veteran was involved in a jeep accident.  Nevertheless, 
there is no medical evidence that shows that the veteran was 
treated for a head injury resulting in his claimed disorders.  
More importantly, there is no medical evidence between this 
reported injury and the current disorders.  

The veteran and his buddies are not medical professionals 
and, therefore, they are not credible to diagnose a medical 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

To the extent that the veteran offers his own statements to 
demonstrate a causal relationship between his claimed 
disorders and his military service, as a layperson, he is not 
capable of opining on matters requiring medical knowledge, 
such as medical causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  

The Board also notes the lapse of many years between the 
veteran's separation from service and the first diagnoses for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board noted in its June 2004 decision that multiple 
statements from Dr. N.H. from the MPC Clinic, dated 
respectively June 30, 2000, 6 June [sic] 2000, January 2, 
2001 and May 2, 2001 as well as another (undated) statement 
date stamp received in February 2004 contain alterations. The 
veteran has also submitted numerous statements from another 
physician, Dr. L.M.; notably, the claims file contains at 
least three versions of a letter purportedly from Dr. L.M. 
all dated October 3, 2000, which also have been materially 
altered.

Notwithstanding the foregoing, the Board additionally 
observes that the veteran submitted a statement from a buddy, 
T.A.B., dated August 25, 1970; furthermore, he submitted 
another statement, purportedly from the same individual, and 
dated August 8, 2000, that is also of dubious authenticity, 
considering that, even to a laymen's eye, the signature and 
address are from the earlier 1970 submission with a date in 
different type-face and photocopied statement overlying the 
signature line. The Board additionally notes that the veteran 
was afforded a VA neurological consultation examination in 
December 1976, which examiner, for reasons set forth in that 
report, concluded that the veteran was fraudulently 
manufacturing symptomatology. In consideration of the 
foregoing, the Board finds the evidence supports the 
conclusion that the veteran lacks credibility with respect to 
his claims.

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran developed any of his 
claimed disorders during or as a result of service.  
Accordingly, the claims for service connection must be 
denied.  

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of a head injury to include 
ear problems, equilibrium dysfunction, hearing loss, a chin 
disability, headaches, dizziness and dental disorders is 
denied.

Service connection for seizures is denied.

Service connection for an anxiety disorder is denied.

Service connection for a back disability is denied.

Service connection for gastritis/peptic ulcer disease is 
denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


